Citation Nr: 1642264	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability, prior to March 6, 2015.

2.  Entitlement to a rating in excess of 60 percent for a low back disability, from March 6, 2015.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for right knee instability.

6.  Entitlement to total disability based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These claims were previously before the Board in November 2014.  The Board remanded the claims so that additional records could be obtained and the Veteran could be afforded additional VA examinations.

A May 2015 rating decision provided an increased 60 percent rating for the Veteran's low back disability, effective March 6, 2015 (the date of his most recent VA examination), and granted service connection for left knee instability, with an initial 10 percent evaluation, effective March 6, 2015.

The issue of entitlement to TDIU was not addressed in the prior Board decision.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While these increased rating claims were pending, the Veteran submitted a formal claim for TDIU in July 2015.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Spine

The 2014 Board remand directed the RO to provide the Veteran with an updated VA spine examination.  This examination was provided in March 2015.  The Veteran complained of thoracolumbar spine pain with radiation of pain to his knees.  The Veteran reported that in the last four to five years he has had increased bladder urgency.  The examiner diagnosed intervertebral disc syndrome and degenerative arthritis of the lumbar spine.  The examiner found that the Veteran had moderate radiculopathy of his bilateral sciatic nerve.  The examiner also noted the Veteran did not have any bladder problems as a result of his spine condition, but did not comment on the Veteran's complaints of increased bladder urgency.  Additionally, the examination report includes both a note from the examiner that "bedrest was never prescribed as a treatment by a physician," and that the Veteran has had episodes of intervertebral disc syndrome requiring bedrest prescribed by a physician having a total duration of at least six weeks in the prior 12 months.  Given the contradiction regarding physician-prescribed bedrest, and the examiner's finding that the Veteran did not have urinary symptoms while the Veteran complained of urinary urgency, the Board finds that an additional VA examination must be provided.

Additionally, the 2014 Board remand directed the RO to contact the Veteran and obtain any ongoing treatment records, both VA and private, from 2011 to the present.  The RO contacted the Veteran in January 2015 and requested information about his ongoing medical treatment.  The Veteran provided a release in February 2015 for treatment records from the 1980s.  However, a review of the record shows that the most recent VA records are from March 2012 (Virtual VA), and the May 2015 Supplemental Statement of the Case (SSOC) did not indicate that an attempt was made to obtain ongoing VA treatment records.  As the most recent VA examination indicated the possibility of physician-prescribed bedrest in 2014/2015, but the latest VA treatment records available are from March 2012, the Board additionally directs the RO to incorporate current VA treatment records with the file on remand.

Knees

Recently, the Court of Appeals for Veterans Claims (Court) found that an adequate VA examination of the knees must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Notably, here, there is no undamaged joint.  However, the most recent VA examination in March 2015 did not provide the now necessary findings regarding both active and passive motion, in weight-bearing and nonweight-bearing testing.  As such, the Veteran's claims for increased ratings for his knee ranges of motion must be remanded.  As an additional examination of the knees may result in additional findings related to his knee instability, the Board will additionally remand his instability rating.

TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with his claims for increased ratings for his lumbar spine and knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records from March 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his low back disability.  After review of the record, and examination and interview of the Veteran, the examiner must address the following:

a) Does the Veteran have objective neurological abnormalities of the bladder due to his service-connected back disability?  Please address the Veteran's claims of urinary urgency noted in the March 2015 examination.

b) Has the Veteran had periods of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician?  

c) Describe the functional impact of the Veteran's back disability, and any accompanying neurological disabilities. 

3.  After the development in #1 has been completed, schedule the Veteran for a VA joint examination to determine the current severity of his knee disabilities.  In addition to review of the record, and interview and examination of the Veteran, the examiner is asked to:

a) Opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

b) Describe the functional impact of the Veteran's knee disabilities on his ability to work.

4.  After the above development has been completed, readjudicate the claims.  If any of the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




